DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 17th, 2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome each and every objection as well as 112(b) and 102 rejections previously set forth in the Non-Final Office Action mailed October 14th, 2020.
Drawings
As noted above the Drawings mailed December 17th, 2020 have been accepted and overcome each and every objection.
Specification
As noted above the Specification mailed December 17th, 2020 has been accepted and overcome each and every objection.
Claim Objections
As noted above Claim Objections previously set forth have been overcome by amendment. However, new objections have arisen due to amendment.
Claims 1, 8, and 15 is objected to because of the following informalities: 
Claim 1, lines 8-9, “the total PWM range” should be corrected to “a
Claim 8, lines 8-9, “the total PWM range” should be corrected to “a total PWM range”.
Claim 8, lines 9-10, “the total PWM range” should be corrected to “a total PWM range”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
As noted above the 112(b) rejection previously set forth has been overcome by amendment to the claims.
Claim Rejections - 35 USC § 102
As noted above the 102 rejections previously set forth have been overcome by amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verge (U.S. Publication No. 2007/0200518). Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

Regarding Claim 1, (Currently Amended) Verge teaches:
(Currently Amended) An apparatus, comprising:
a fan including a control pin (See Figure 2, and para[0025]. Fan 22 and line 21c.)(Examiner Note: where line 21c connects to Fan Controller 23 is interpreted as the control pin. See Modified Figure 2 below for more detail.), the fan to:
receive a pulse width modulated (PWM) signal at the control pin (See Figure 2, Figure 3, and para[0025]. The frequency of the PWM pulses on line 21c is used to indicate the mode in which the system is operating.);
control a speed of the fan based on a duty cycle of the PWM signal when the PWM signal is in a first range (See para[0010]. During said first mode of operation, the duty cycle of the PWM signal on said first path indicates the desired fan speed.); and
responsive to the PWM signal being in a second range (See Figure 3, Figure 9, para[0010], and para[0096]. Waveform 31, System Controller Changes PWM Frequency. Second Mode. When the fan controller 121 detects a high frequency PWM signal on line 121c, the system enters the second or communications mode of operations.), 
transmit information corresponding to the fan to an external controller (See para[0010], para[0039], para[0088], and para[0097]. In the second mode, the second communication path operates as a bi-directional communications link between the system controller and the fan controller. A first type of information … a second type of information. Various data concerning the operation status of the fan), 
wherein both the first range and the second range are within the total PWM range that the fan is capable of receiving as a duty cycle value and the second range represents a higher value than the first range (See Figure 3, Figure 4, para[0028], and para[0096]. Waveform 31 and waveform 41, PWM frequency changes. When the frequency of the PWM pulses on line 21c is relatively low, (for example, 25,000 pulses per second) the system operates in the legacy mode. When the frequency of the PWM is relatively high (for example, 50,000 pulses per second) the system operates in a new the bi-directional communication mode.). (Examiner Note: As the Fan Controller 23 is capable of interpreting the signal to start bi-directional communication, it is inherently capable of receiving the higher frequency signal.)
	Verge does not explicitly teach:
	Responsive to the duty cycle of the PWM signal being in a second range; and 
the second range represents a higher duty cycle value than the first range. 
	Nevertheless Verge teaches:
	Responsive to the frequency of the PWM signal being in a second range; and
 (See para[0069]. The PWM duty cycle is calculated by dividing the PWM pulse width by the PWM period.). (Examiner Note: Verge teaches increasing the frequency to signal the start of bi-directional communication.) 
 From the teachings of Verge a person of ordinary skill in the art would know that increasing the frequency of a signal increases the duty cycle of that signal. The PWM period of a signal is the inverse of frequency. Thus the equation taught by Verge para[0069] becomes duty cycle = pulse width * frequency. As shown by this equation duty cycle and frequency have a direct relationship, and as frequency increases so to would duty cycle. Thus a person of ordinary skill in the art would understand that higher frequency of the bi-directional communication mode would mean that the bi-directional communication mode also has a higher duty cycle.
Although Verge does not explicitly teach a duty cycle of the PWM signal being in a second range; and the second range represents a higher duty cycle value than the first range. It would have been obvious to one of ordinary skill in the art at the time of filing to understand that a higher frequency signal would also have a higher duty cycle, due to both values having a direct mathematical relationship. 

    PNG
    media_image1.png
    755
    1096
    media_image1.png
    Greyscale


Regarding claim 6, (Original) Verge teaches:
The apparatus of claim 1, 
wherein the fan further comprises a sensor to detect a change in an environment of the fan (See Figure 7 and Figure 8. Temperature sensor 71 and Hall sensor 81).

Regarding claim 8, (Currently Amended) Verge teaches:
An apparatus, comprising:
a fan control component including a processing resource (See Figure 2 and Figure 6. Fan 22, Fan Controller 23, Microprocessor 61.) and operable to:
control operation of a fan based, at least in part, on a duty cycle of a pulse width modulated (PWM) signal when the PWM signal is in a first range (See para[0010]. During said first mode of operation, the duty cycle of the PWM signal on said first path indicates the desired fan speed.); and
request information corresponding to the fan based, at least in part, on the PWM signal being in a second range (See Figure 3, Figure 9, para[0010], and para[0096]. Waveform 31, System Controller Changes PWM Frequency. Second Mode. When the fan controller 121 detects a high frequency PWM signal on line 121c, the system enters the second or communications mode of operations.), 
wherein both the first range and the second range are within the total PWM range that the fan is capable of receiving as a duty cycle value and the second range represents a higher value than the first range (See Figure 3, Figure 4, para[0028], and para[0096]. Waveform 31 and waveform 41, PWM frequency changes. When the frequency of the PWM pulses on line 21c is relatively low, (for example, 25,000 pulses per second) the system operates in the legacy mode. When the frequency of the PWM is relatively high (for example, 50,000 pulses per second) the system operates in a new the bi-directional communication mode.). (Examiner Note: As the Fan Controller 23 is capable of interpreting the signal to start bi-directional communication, it is inherently capable of receiving the higher frequency signal.).
Verge does not explicitly teach:
The duty cycle of the PWM signal is in a first range;
the duty cycle of the PWM signal being in a second range; and
the second range represents a higher duty cycle value than the first range.
Nevertheless Verge teaches:
The frequency of the PWM signal is in a first range;

the second range represents a higher frequency value than the first range (See para[0069]. The PWM duty cycle is calculated by dividing the PWM pulse width by the PWM period.) (Examiner Note: Verge teaches increasing the frequency to signal the start of bi-directional communication.).
 From the teachings of Verge a person of ordinary skill in the art would know that increasing the frequency of a signal increases the duty cycle of that signal. The PWM period of a signal is the inverse of frequency. Thus the equation taught by Verge para[0069] becomes duty cycle = pulse width * frequency. As shown by this equation duty cycle and frequency have a direct relationship, and as frequency increases so to would duty cycle. Thus a person of ordinary skill in the art would understand that higher frequency of the bi-directional communication mode would mean that the bi-directional communication mode also has a higher duty cycle.
Although Verge does not explicitly teach the duty cycle of the PWM signal is in a first range; the duty cycle of the PWM signal being in a second range; and the second range represents a higher duty cycle value than the first range. It would have been obvious to one of ordinary skill in the art at the time of filing to understand that a higher frequency signal would also have a higher duty cycle, due to both values having a direct mathematical relationship.

Regarding claim 15, (Currently Amended) Verge teaches:
(See Figure 5, System Controller 21 and Microprocessor 51.) to cause a computing system to:
cause a pulse width modulated (PWM) signal corresponding to a first range to be asserted on a control pin of a fan to control a speed of the fan (See Figure 2, Figure 3, para[0010], and para[0025]. Line 21c. During said first mode of operation, the duty cycle of the PWM signal on said first path indicates the desired fan speed. The frequency of the PWM pulses on line 21c is used to indicate the mode in which the system is operating.) (Examiner Note: where line 21c connects to Fan Controller 23 is interpreted as the control pin. See Modified Figure 2 above for more detail.);
cause a PWM signal corresponding to a second range to be asserted on the control pin of the fan to request information corresponding to the fan to be transferred to a controller external to the fan (See Figure 2, Figure 3, Figure 9, para[0010], para[0039], para[0088], para[0096], and para[0097]. System Controller 21. Waveform 31, System Controller Changes PWM Frequency. Second Mode. When the fan controller 121 detects a high frequency PWM signal on line 121c, the system enters the second or communications mode of operations. In the second mode, the second communication path operates as a bi-directional communications link between the system controller and the fan controller. Various data concerning the operation status of the fan.), 
wherein both the first range and the second range are within the total PWM range that the fan is capable of receiving as a duty cycle value and the second range represents a higher value than the first range (See Figure 3, Figure 4, para[0028], and para[0096]. Waveform 31 and waveform 41, PWM frequency changes. When the .). (Examiner Note: As the Fan Controller 23 is capable of interpreting the signal to start bi-directional communication, it is inherently capable of receiving the higher frequency signal.).
Verge does not explicitly teach:
a first duty cycle range to be asserted on a control pin;
a second duty cycle range to be asserted on the control pin; and 
the second range represents a higher duty cycle value than the first range.
Nevertheless Verge teaches:
a first frequency range to be asserted on a control pin;
a second frequency range to be asserted on the control pin; and 
the second range represents a higher frequency value than the first range(See para[0069]. The PWM duty cycle is calculated by dividing the PWM pulse width by the PWM period.). (Examiner Note: Verge teaches increasing the frequency to signal the start of bi-directional communication.).
 From the teachings of Verge a person of ordinary skill in the art would know that increasing the frequency of a signal increases the duty cycle of that signal. Thus the equation taught by Verge para[0069] becomes duty cycle = pulse width * frequency. As shown by this equation duty cycle and frequency have a direct relationship, and as frequency increases so to would duty cycle. Thus a person of ordinary skill in the art 
Although Verge does not explicitly teach a first duty cycle range to be asserted on a control pin; a second duty cycle range to be asserted on the control pin; and the second range represents a higher duty cycle value than the first range. It would have been obvious to one of ordinary skill in the art at the time of filing to understand that a higher frequency signal would also have a higher duty cycle, due to both values having a direct mathematical relationship.

Claim(s) 2-5, 10-11, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verge (U.S. Publication No. 2007/0200518) as applied to claim(s) 1, 8, and 15 above, and further in view of Jensen et al. (U.S. Patent No. 10,467,892).

	Regarding Claim 2, (Original) Verge is silent as to the language of
                The apparatus of claim 1, 
                wherein the PWM signal being in the second range include the PWM signal being in a range that spans about 10% of a total PWM signal range receivable by the control pin.
                Nevertheless Jensen teaches, 
            wherein the PWM signal being in the second range include (See Col. 4, lines 40-47, atypical or non-standard) the PWM signal being in a range that spans about 10% of a total PWM signal range receivable by the control pin (See Col. 4, lines 51-58, PWM signal is in a range that is less than an approximately twenty percent duty cycle or higher, the PWM signal may be considered to be outside the range of a standard operating PWM signal (Examiner Note: the range the duty cycle can span is a design choice as pointed out in Applicant’s own Specification para[0032], lines 9-10)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the PWM signal being in the second range include the PWM signal being in a range that spans about 10% of a total PWM signal range receivable by the control pin such as that of Jensen. Jensen teaches, “predefined or predetermined PWM signal may be arranged to indicate that a host is effectively querying an air mover system for manufacturing information” (See Col. 4, lines 55-58). One of ordinary skill would have been motivated to modify Verge, because predefining a range would make it easier to identify when a PWM control signal was in a second range, as recognized by Jensen. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, (Original) Verge teaches:
The apparatus of claim 1, 
wherein the information corresponding to the fan includes telemetry data (See para[0051]-para[0056]. Examples of the data that the fan controller 23 can transmit.).
Verge is silent as to the language of:
wherein the information corresponding to the fan includes static data, or combinations thereof.
Nevertheless Jensen teaches:
(See Col. 2, lines 15-24. identifying information, e.g., manufacturing information, for an air mover, or inventory information relating to the air mover, on a tachometer status signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the information corresponding to the fan includes static data, or combinations thereof such as that of Jensen. Jensen teaches, “The need for an individual to physically inspect an air mover to obtain identifying information such as the name of a manufacturer and a serial number is inefficient” (See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Verge, because using the known technique of transmitting static data from the fan would have alleviated the need for someone to physically inspect the fan, as recognized by Jensen.

Regarding Claim 4, (Original) Verge is silent as to the language of
The apparatus of claim 1,
wherein the fan is to operate at a same speed  when the PWM signal is in the first range  and when the PWM signal is in the second range.
Nevertheless Jensen teaches,
wherein the fan is to operate at a same speed (See Col. 5, lines 36-41 and Col. 6, lines 1-4, operate under normal conditions) when the PWM signal is in the first range (See Col. 3, lines 35-39, standard range) and when the PWM signal is in the second range (See Col. 4, lines 40-47, atypical or non-standard).
(See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Verge, because operating the fan under normal conditions would help minimize disruptions caused by obtaining information from fans, as recognized by Jensen.
	
Regarding Claim 5, (Currently Amended) Verge is silent as to the language of
The apparatus of claim 4,
wherein the fan further comprises control circuitry to lock the speed of the fan responsive to the duty cycle of the PWM signal being in the second range.
Nevertheless Jensen teaches,
wherein the fan further comprises control circuitry (See Fig 1, logic module 128) to lock the speed of the fan (See Col. 9, lines 48-53) responsive to the duty cycle of the PWM signal being in the second range (See Col. 4, lines 40-47, atypical or non-standard).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the fan further comprises control circuitry to lock the speed of the fan responsive to the duty cycle of the PWM signal being in the second range such as that of Jensen. Jensen teaches, “The need for an individual to physically inspect an air mover to obtain identifying information such as the name of a manufacturer and a serial (See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Verge, because operating the fan under normal conditions would help minimize disruptions caused by obtaining information from fans, as recognized by Jensen.

Regarding claim 10, (Original) Verge teaches:
The apparatus of claim 8, 
wherein the information corresponding to the fan includes telemetry data (See para[0051]-para[0056]. Examples of the data that the fan controller 23 can transmit.).
Verge is silent as to the language of:
wherein the information corresponding to the fan includes static data, or combinations thereof.
Nevertheless Jensen teaches:
wherein the information corresponding to the fan includes static data, or combinations thereof(See Col. 2, lines 15-24. identifying information, e.g., manufacturing information, for an air mover, or inventory information relating to the air mover, on a tachometer status signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the information corresponding to the fan includes static data, or combinations thereof such as that of Jensen. Jensen teaches, “The need for an individual to physically inspect an air mover to obtain identifying information such as the name of a manufacturer and a serial number is inefficient” (See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Verge, because using the known 

Regarding Claim 11, (Original) Verge is silent as to the language of
The apparatus of claim 8,
wherein the duty cycle of the PWM signal being in the second range includes the duty cycle of the PWM signal spanning about 10% of a full duty cycle.
Nevertheless Jensen teaches,
wherein the duty cycle of the PWM signal being in the second range includes the duty cycle of the PWM signal spanning about 10% of a full duty cycle (See Col. 4, lines 51-58, PWM signal is in a range that is less than an approximately twenty percent duty cycle or higher, the PWM signal may be considered to be outside the range of a standard operating PWM signal (Examiner Note: the range the duty cycle can span is a design choice as pointed out in applicants own Specification para[0032], lines 9-10)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the duty cycle of the PWM signal being in the second range includes the duty cycle of the PWM signal spanning about 10% of a full duty cycle such as that of Jensen. Jensen teaches, “predefined or predetermined PWM signal may be arranged to indicate that a host is effectively querying an air mover system for manufacturing information” (See Col. 4, lines 55-58). One of ordinary skill would have been motivated to modify Verge, because predefining a range would make it easier to identify when a PWM control signal was in a second range, as recognized by Jensen. Furthermore, it has been held that where the general conditions of a claim are disclosed 

Regarding Claim 16, (Original) Verge is silent as to the language of
The non-transitory machine-readable medium of claim 15,
wherein the instructions are further executable to cause the computing system to cause the PWM signal corresponding to the second duty cycle to span about 10% of a full duty cycle.
Nevertheless Jensen teaches,
wherein the instructions are further executable to cause the computing system to cause the PWM signal corresponding to the second duty cycle to span about 10% of a full duty cycle (See Col. 4, lines 51-58, PWM signal is in a range that is less than an approximately twenty percent duty cycle or higher, the PWM signal may be considered to be outside the range of a standard operating PWM signal (Examiner Note: the range the duty cycle can span is a design choice as pointed out in applicants own Specification para[0032], lines 9-10)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the instructions are further executable to cause the computing system to cause the PWM signal corresponding to the second duty cycle to span about 10% of a full duty cycle such as that of Jensen. Jensen teaches, “predefined or predetermined PWM signal may be arranged to indicate that a host is effectively querying an air mover system for manufacturing information” (See Col. 4, lines 55-58). One of ordinary skill would have been motivated to modify Verge, because predefining a 

Regarding claim 17, (Original) Verge teaches:
The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to process the information requested from the fan to determine telemetry data, corresponding to the fan (See para[0051]-para[0056]. Examples of the data that the fan controller 23 can transmit.).
Verge is silent as to the language of:
wherein the instructions are further executable to cause the computing system to process the information requested from the fan to determine static data, or combinations thereof, corresponding to the fan.
Nevertheless Jensen teaches
wherein the instructions are further executable to cause the computing system to process the information requested from the fan to determine static data, or combinations thereof, corresponding to the fan(See Col. 2, lines 15-24. identifying information, e.g., manufacturing information, for an air mover, or inventory information relating to the air mover, on a tachometer status signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the instructions are further executable to cause the computing (See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Verge, because using the known technique of transmitting static data from the fan would have alleviated the need for someone to physically inspect the fan, as recognized by Jensen.


	Regarding claim 20, (Original) Verge is silent as to the language of
	The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to cause the fan to operate at a same speed that the fan was operating at immediately prior to the PWM signal having the second duty cycle range being asserted on the control pin of the fan.
Nevertheless Jensen teaches,
wherein the instructions are further executable to cause the computing system to cause the fan to operate at a same speed (See Col. 5, lines 36-41 and Col. 6, lines 1-4, operate under normal conditions) that the fan was operating at immediately prior to the PWM signal having the second duty cycle range being asserted on the control pin of the fan (See Col. 4, lines 40-47, atypical or non-standard).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the instructions are further executable to cause the computing (See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Verge, because operating the fan under normal conditions would help minimize disruptions caused by obtaining information from fans, as recognized by Jensen.


12.	Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verge (U.S. Publication No. 2007/0200518) as applied to claim(s) 1 and 8 above, and further in view of Mays (U.S. Patent No. 6,545,438).

Regarding claim 7, (Original) Verge is silent as to the language of:
The apparatus of claim 1, 
wherein the fan is to transmit information corresponding to the fan via a fault signal pin of the fan.
Nevertheless Mays teaches:
wherein the fan is to transmit information corresponding to the fan via a fault signal pin of the fan (See FIG. 4, and Col. 22-26. Terminal pin 112e. A FAULT signal may optionally be generated by the commutation control 128 to directly provide at an optional terminal pin 112e an indication of a fault condition.).
(See Col. 1, lines, 62-67). One of ordinary skill would have been motivated to modify Verge, because adding a fault signal pin would have enabled the fan to more easily indicate that a fault had occurred, as recognized by Mays.


Regarding claim 13, (Original) Verge is silent as to the language of:
The apparatus of claim 8, 
wherein the fan control component is to request information from the fan to be transmitted from a fault signal pin of the fan.
Nevertheless Mays teaches:
wherein the fan control component is to request information from the fan to be transmitted from a fault signal pin of the fan (See FIG. 4, and Col. 22-26. Terminal pin 112e. A FAULT signal may optionally be generated by the commutation control 128 to directly provide at an optional terminal pin 112e an indication of a fault condition.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the fan control component is to request information from the fan to be transmitted from a fault signal pin of the fan such as that of Mays. Mays teaches, “the fan may become blocked by foreign matter, or filters included in the air flow path (See Col. 1, lines, 62-67). One of ordinary skill would have been motivated to modify Verge, because adding a fault signal pin would have enabled the fan to more easily indicate that a fault had occurred, as recognized by Mays.

13.	Claim(s) 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verge (U.S. Publication No. 2007/0200518) as applied to claim(s) 8 and 15 above, and further in view of Franz et al. (U.S. Patent No. 9,057,378).

Regarding claim 9, (Original) Verge is silent as to the language of
The apparatus of claim 8, 
wherein the fan control component is to cause the information corresponding to the fan to be processed to determine statistical information, analytical information, or combinations thereof, associated with the fan.
Nevertheless Franz teaches,
wherein the fan control component is to cause the information corresponding to the fan to be processed (See Col. 4, lines 8-18 and Fig 1 Component 20, microcontroller) to determine statistical information (See Col. 6, lines 20-23, Dynamic data), analytical information (See Col. 4, lines 8-14, locked rotor events), or combinations thereof (See Col. 6, ln. 35-49, impending failures), associated with the fan.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the fan control component is to cause the information help to optimize fan performance or diagnose problems with the fan (See Col. 6, lines 5-9). One of ordinary skill would have been motivated to modify Verge, because using the known technique of processing data would have yielded the predictable result of helping to optimize fan performance or diagnose a problem with the fan, as recognized by Franz.

	Regarding Claim 14, (Original) Verge is silent as to the language of 
	The apparatus of claim 8, 
wherein the fan control component is to cause a diagnostic operation to be performed on the fan based, at least in part, on the received information corresponding to the fan.
	Nevertheless Franz teaches,
	wherein the fan control component is to cause a diagnostic operation (See Col. 4, lines 9-14; Col. 5, lines 58-67; and Col. 6, lines 35-39: failure alert, pre-failure alert, and pre-failure notification) to be performed on the fan based, at least in part, on the received information corresponding to the fan (Provides further examples of information: (Dynamic data (Col. 6, lines 20-23), locked rotor events (Col. 4, lines 8-14), Error conditions (Col. 5, lines 49-53), and detect deviations (Col. 5, lines 58-67)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the fan control component is to cause a diagnostic operation to be performed on the fan based, at least in part, on the received information See Col. 1, lines 31-35). One of ordinary skill would have been motivated to modify Verge, because using the known technique of processing data to diagnose a problem with the fan would have yielded the predictable result of detecting fan failures before a computer overheats, as recognized by Franz.

Regarding Claim 19, (Original) Verge is silent as to the language of
The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to perform a diagnostic operation on the fan based, at least in part, on the received information corresponding to the fan.
Nevertheless Franz teaches,
wherein the instructions are further executable to cause the computing system to perform a diagnostic operation on the fan (See Col. 4, lines 9-14; Col. 5, lines 58-67; and Col. 6, lines 35-39: failure alert, pre-failure alert, and pre-failure notification) based, at least in part, on the received information corresponding to the fan (Provides further examples of information: (Dynamic data (Col. 6, lines 20-23), locked rotor events (Col. 4, lines 8-14), Error conditions (Col. 5, lines 49-53), and detect deviations (Col. 5, lines 58-67)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the instructions are further executable to cause the computing system to perform a diagnostic operation on the fan based, at least in part, on the received information corresponding to the fan such as that of Jensen. Franz teaches detecting fan failure before the electronics equipment overheats (See Col. 1, lines 31-35). One of ordinary skill would have been motivated to modify Verge, because using the known technique of processing data to diagnose a problem with the fan would have yielded the predictable result of detecting fan failures before a computer overheats, as recognized by Franz.

14.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verge (U.S. Publication No. 2007/0200518) as applied to claim 8 above, and further in view of Jreij et al. (U.S. Patent No. 7,612,508).

	Regarding Claim 12, (Currently Amended) Verge is silent as to the language of 
The apparatus of claim 8, 
wherein the duty cycle being in the second range includes the duty cycle being within an upper range of a total pulse width modulation range receivable by a particular signal pin.
	Nevertheless Jreij teaches,
wherein the duty cycle being in the second range (See Col. 2, lines 32-36, escape sequence of power commands) includes the duty cycle being within an upper range of a total pulse width modulation range receivable (See Col. 2, lines 46-50 and Col. 4, lines 16-22, high duty cycle commands (Examiner Note: upper range is being interpreted to mean a range of duty cycle values over 50%)) by a particular signal pin (See Figure 1 Component 34, PWM line (Examiner note: the “particular signal pin” is being interpreted to mean a pin capable of receiving a pulse width modulation command).
 that predetermining a sequence of commands to start communication eliminates the need for an additional communication wire (See Col. 2, lines 62-67). One of ordinary skill would have been motivated to modify Verge, because Using the known technique of designating an upper range of duty cycle values for a communication command would have yielded the predictable result of eliminating the need for an additional communication wire to start communication wire, as recognized by Jreij.

15.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verge (U.S. Publication No. 2007/0200518) as applied to claim 15 above, and further in view of Frankel et al. (U.S. Patent No. 6,931,306).

	Regarding Claim 18, (Original) Verge is silent as to the language of
	The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to cause the information corresponding to the fan to be displayed via a graphical user interface.
	Nevertheless Frankel teaches,
	wherein the instructions are further executable to cause the computing system to cause the information corresponding to the fan to be displayed (See Col. 8, lines 48-55) See Fig 5 Component 500, fan controller user interface software).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verge wherein the instructions are further executable to cause the computing system to cause the information corresponding to the fan to be displayed via a graphical user interface such as that of Frankel. Frankel teaches adding a graphical user display would make it easier to obtain information pertaining to the fan (See Col. 3, lines 14-19) and set a basic speed of a fan or an alarm (See Col. 8, lines 55-59). One of ordinary skill would have been motivated to modify Verge, because using the known technique of graphically displaying information would have yielded the predictable result of making it easier to set an alarm or the speed of the fan, as recognized by Franz.
Response to Arguments
16.	Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Applicant argues that: The rejection explicitly states, "the second range as values outside the numerical range of 0-127." Office Action at p. 7. In short, the rejection relies on the second range of Mikuszewski being outside the total PWM range for the fan. In contrast, Applicant's disclosure discusses two ranges that are both selected from a valid range of values.
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: As shown above, Applicant has amended each of these independent claims to recite, in part, "wherein both the first range and the second range are within the total PWM range that the fan is capable of receiving as a duty cycle value and the second range represents a higher duty cycle value than the first range." Mikuszewski is not relied upon to disclose this element, nor does Mikuszewski disclose this element.
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Further, Mikuszewski cannot be used in any current or future "obviousness" rejection under 35 U.S.C. § 103, in part, because "the proposed modification cannot change the principle of operation of a reference." The stated principle of operation for Mikuszewski is to utilize an invalid signal to convey a request for information.
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: With respect to dependent claims 7 and 13, the rejection of each of these dependent claims fails to provide proper support from Mikuszewski as to transmitting "from a fault signal pin of the fan" as expressly recited. The cited portion of Mikuszewski does not disclose this element because, in Mikuszewski, it is the "tachometer line" that provides the information mechanism.
Applicant’s arguments with respect to claim(s) 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: For the rejection of dependent claims 2, 4-5, 11, 16, and 20, the rejection relies on an improper proposed combination of Mikuszewski and Jensen. This proposed combination is improper on its face at least because Jensen is relied upon to disclose "a range that spans about 10% of a total PWM signal range." Jensen actually relies on valid signals whereas (as explained above and recognized by the Examiner), Mikuszewski relies on invalid or out-of-range signals.
Applicant’s arguments with respect to claim(s) 2, 4-5, 11, 16, and 20 have been considered but are not persuasive. Claims 2, 4-5, 11, 15, and 20 now rely on the new grounds of rejection of the new reference Verge (U.S. Publication No. 2007/0200518) in view of Jensen et al. (U.S. Patent No. 10,467,892). Verge has two ranges a “Legacy Frequency” and a “Comm. Freq.” (See Figure 9). As Verge is able to interpret both ranges, both ranges are considered “capable of receiving”. Therefore, the combination of Verge and Jensen is considered proper.
Applicant argues that: Claims 9, 14, and 19 each depend from one of independent claims 1, 8, or 15. As explained above, Applicant has amended each of independent claims 1, 8, and 15 to overcome the current rejection based on Mikuszewski. Franz does not cure the deficiencies already identified in this rejection's reliance on Mikuszewski. Accordingly, Applicant respectfully requests this rejection be withdrawn.
Applicant’s arguments with respect to claim(s) 9, 14, and 19 have been considered but are not persuasive because the new ground of rejection relies on the new reference Verge (U.S. Publication No. 2007/0200518) in view of Franz et al. (U.S. Patent No. 9,057,378). As explained in more detail above in the 103 rejection, Verge and Franz are considered a proper combination. Therefore, the rejection of claims 9, 14, and 19 is maintained.
Applicant argues that: Claim 12 depends from independent claim 8. As explained above, Applicant has amended each of independent claims 1, 8, and 15 to overcome the current rejection based on Mikuszewski. Jreij does not cure the deficiencies already identified in this rejection's reliance on Mikuszewski.
Applicant’s arguments with respect to claim 12 have been considered but are not persuasive because the new ground of rejection relies on the new reference Verge (U.S. Publication No. 2007/0200518) in view of Jreij et al. (U.S. Patent No. 7,612,508). As explained in more detail above in the 103 rejection, amended claim 8 is now rejected based on Verge and the combination of Verge and Jreij is considered proper. Therefore, the rejection of claim 12 is maintained.
Applicant argues that: Claim 18 depends from independent claim 15. As explained above, Applicant has amended each of independent claims 1, 8, and 15 to overcome the current rejection based on Mikuszewski. Frankel does not cure the deficiencies already identified in this rejection's reliance on Mikuszewski.
Applicant’s arguments with respect to claim 18 have been considered but are not persuasive because the new ground of rejection relies on the new reference Verge (U.S. Publication No. 2007/0200518) in view of Frankel et al. (U.S. Patent No. 6,931,306). Because the independent claim 15 is rejected using a new reference, see 103 rejection above for more details, and the combination of Verge and Frankel is considered proper the rejection of claim 18 is maintained.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863